Exhibit 10.35

No. WSG0510-0871

Date: March 16, 2006

Page 1 of 2

FIRST AMENDMENT TO SPRINT MASTER SERVICE AGREEMENT

 

Customer Name:

   Hawaiian Telcom Communications, Inc.

Address:

   1177 Bishop Street    Honolulu, HI 96813

This First Amendment (WSG0501-0871) is made to the Sprint Master Service
Agreement (WSG0501-0023) between SPRINT COMMUNICATIONS COMPANY L.P. (“Sprint”)
and Hawaiian Telcom Communications, Inc. (“Customer”), signed by Customer on
November 23, 2005 and Sprint on December 5, 2005 (the “Agreement”), as amended
by:

 

AMENDMENT NUMBER

 

WSG #

 

CUSTOMER SIGNATURE DATE

 

SPRINT SIGNATURE DATE

N/A

  N/A   N/A   N/A

The term “Agreement” as referred to here includes all changes incorporated by
previous amendments. The following modified and added terms and conditions are
made a part of the Agreement effective March 1, 2006 (“First Amendment
Commencement Date”). If during the First Amendment implementation process, a
Service bills after the First Amendment Commencement Date at a rate other than
the rate stated in this First Amendment, Sprint will adjust Customer’s invoice
to apply the appropriate rate within 90 days after the date of the invoice
containing the incorrect rate.

Sprint and Customer agree as follows:

 

1. The Agreement is amended in Section 2.2 by adding a new Exhibit 5: Wholesale
Operator Services (WOS), which is attached and incorporated by this reference.

 

2. The Agreement is amended by adding a new Exhibit 5: Attachment A, which is
attached and incorporated by this reference.

 

3. The Agreement is amended by adding a new Exhibit 5: Attachment B, which is
attached and incorporated by this reference.

 

4. The Agreement is amended by adding a new Exhibit 5: Attachment C, which is
attached and incorporated by this reference.

 

5. The Agreement is amended by adding a new Exhibit 5: Attachment D, which is
attached and incorporated by this reference.

 

6. The Agreement is amended by deleting Section 3.3 in its entirety and
replacing it with the following:

 

  3.3 Minimum Term Commitment (MTC):

Customer’s MTC shall be as set forth in the table below.

 

Effective Date of Termination

  

Minimum Term Commitment

During Contract Year 1

   None

During Contract Year 2 and 3

   24 x 70% x A, where A equals the average recurring amounts paid by Customer
to Sprint under Exhibits 1, 2, and 5 during the last three (3) months of
Contract Year 1. There are no MMCs under this Exhibit.

During Renewal Contract Years

   None

 

7. The Agreement is amended by adding new Section 11 to Exhibit 1: Attachment
A-1 as follows:

 

  11. Customer Provided Access / Co-Located Access Promotional MRC and NRC
Waivers.

RESTRICTED

SPRINT CONFIDENTIAL & PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

No. WSG0510-0871

Date: March 16, 2006

Page 2 of 2

FIRST AMENDMENT TO SPRINT MASTER SERVICE AGREEMENT

 

Customer Name:

   Hawaiian Telcom Communications, Inc.

Address:

  

1177 Bishop Street

  

Honolulu, HI 96813

Customer Provided Access to the Sprint POP (CPA to POP) Sprint will waive 100%
of CPA to the POP Domestic COC MRC and NRC charges on OC12 and lower bandwidth
Services local dedicated access CPA to the POP lines installed during the Term.

Customer Provided Access to the Sprint Serving Wire Center (CPA to SWC) Sprint
will waive 100% of CPA to the SWC Domestic COC MRC and NRC charges, 50% of CPA
to the SWC Domestic EFC MRC charges, and 100% of the CPA to the SWC Domestic EFC
NRC charges on OC12 and lower bandwidth Services local dedicated access CPA to
the SWC lines installed during the Term.

Co-Located Access (COLOC) Sprint will waive 100% of Domestic Co-Located Access
COC MRC charges on OC12 and lower bandwidth Services local access COLOC lines
installed during the Term.

 

8. The Agreement is amended in Exhibit 2 by deleting Exhibit 2: Attachment Frame
Relay – 2 in its entirety and replacing it with Exhibit 2: Attachment Frame
Relay - 2, which is attached and incorporated by this reference.

 

9. All other terms and conditions in the Agreement, not amended above, will
remain in effect. This Amendment and any information concerning its terms and
conditions are Sprint’s proprietary information and are governed by the parties’
nondisclosure agreement. Alterations to this Amendment will not be valid unless
accepted in writing by a Sprint officer or authorized designee. To become
effective, this Amendment must be:

 

  9.1. Signed by a Customer representative;

 

  9.2. Delivered to Sprint within 45 days after March 16, 2006; and

 

  9.3. Signed by a Sprint officer or authorized designee.

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.     SPRINT COMMUNICATIONS COMPANY L.P. By:
 

/s/ David A. Torline

   

By:

 

/s/ David A. Falter

Name:

 

David A. Torline

   

Name:

 

David A. Falter

Title:

 

SVP & Chief Information Officer

   

Title:

  Managing Director/Vice President, Wholesale Services Group

Date: March 22, 2006

   

Date: April 10, 2006

Address:

 

1177 Bishop Street

   

Address:

  5020 Riverside Drive  

Honolulu, HI 96813

      Irving, TX 75039

 

  Approved as to Legal Form     LKP                    3-16-06     Sprint Law
Dept.  

RESTRICTED

SPRINT CONFIDENTIAL & PROPRIETARY INFORMATION